Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 15, line 2, “the accessory mount engaging portion” lacks proper antecedent basis and it is not clear whether it is referring to the “upright support engaging portion” or “the accessory engaging portion” of the accessory mount.  Claim 20 is generally vague and indefinite since it is not clear what element is constraining the vertical movement of the bridging sleeve when overlying the upper frame anchor and lower anchor.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner (US Patent no. 9644382). Regarding claims 1-8 as illustrated below, Turner discloses a spa accessory mounting assembly comprising: a lower anchor (3 and 4 together, figure 1) having a horizontal foot (2) positionable under a spa; an upright support (22 assembly not including accessory mount 11, figure 4) having a lower portion connected to the lower anchor (connection at 13, figure 4), and an upper end (23, figure 4) 5positioned above the lower anchor (figure 3); and an accessory mount (11, figure 4) connected to the upright support (at 14, figure 4), wherein at least one of: the upright support (22) is movable relative to the lower anchor between at least two upright support elevations (15, figure 2) and the upright support (22) is rigidly connectable (via 13, figure 4) to the lower 10anchor (4 and 3) at each of the upright support elevations (15, figure 2), and the accessory mount (11) is movable relative to . 

    PNG
    media_image1.png
    827
    957
    media_image1.png
    Greyscale
 
Regarding claim 9, the spa accessory mounting assembly of claim 1, Turner further discloses wherein: the accessory mount comprises an upright support engaging portion, and an accessory engaging portion, the accessory engaging portion extending forward of the upright support 20engaging portion (see illustration above).  

Regarding claim 10, the spa accessory mounting assembly of claim 9, Turner discloses wherein: the accessory engaging portion comprises a mounting bracket (see illustration above) for a spa cover lifter (intended use).  Turner’s mounting bracket is capable of being a point of attachment for a spa cover lifter to constitute “mounting bracket for a spa cover lifter”. 
Regarding claim 12, the spa accessory mounting assembly of claim 9, wherein: the accessory engaging portion comprises an umbrella mount (the mounting bracket illustrated above).  The mounting bracket of Turner is capable of being a point of attachment for an umbrella to constitute “an umbrella mount”.  
5 	Regarding claim 13, the spa accessory mounting assembly of claim 1, Turner discloses wherein: the accessory mount comprises an upright support engaging portion, and a towel rack (the accessory engaging portion in the illustration above) extending forwardly of the upright support engaging portion.  
Regarding claim 14, the spa accessory mounting assembly of claim 1,Turner discloses wherein: the accessory mount comprises an upright support engaging portion, and a spa accessory (the accessory engaging portion in the illustration above) 10extending forwardly of the upright support engaging portion.  
15Regarding claim 16, the spa accessory mounting assembly of claim 5,Turner discloses wherein: the lower anchor (see illustration above) has a height of between 15% and 50% of a height of the upright support.  

s 1 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson et al (US Patent no. 5507044).  Williamson discloses a spa accessory mounting assembly comprising: a lower anchor (16) having a horizontal foot (16) positionable under a spa (116); an upright support (28) having a lower portion connected to the lower anchor, and an upper end 5positioned above the lower anchor; and an accessory mount  (46) connected to the upright support, wherein at least one of: the accessory mount (46) is movable relative to the upright support (28) between at least two accessory mount elevations, and the accessory mount is rigidly connectable to the upright support at each of the accessory mount elevations.  
 	 Regarding claim 9, the spa accessory mounting assembly of claim 1, Williamson discloses wherein: the accessory mount comprises an upright support engaging portion (46), and an accessory engaging portion (50), the accessory engaging portion (50) extending forward of the upright support 20engaging portion.  
Regarding claim 10, the spa accessory mounting assembly of claim 9, Williamson discloses wherein: the accessory engaging portion (50) comprises a mounting bracket (52,figure 2) for a spa cover lifter (intended use). Regarding applicant’s recitation of intended, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Williamson’s mounting bracket is capable of being used as a spa cover lifter.   

Regarding claim 12, the spa accessory mounting assembly of claim 9, Williamson discloses wherein: the accessory engaging portion (50) comprises an umbrella mount (50 is capable of mounting a umbrella therein to constitute an umbrella mount).
5Regarding claim 13, the spa accessory mounting assembly of claim 1, Williamson discloses wherein: the accessory mount comprises an upright support engaging portion (46), and a towel rack (52 is capable of supporting a towel to constitue a towel rack) extending forwardly of the upright support engaging portion.  
Regarding claim 14, the spa accessory mounting assembly of claim 1, Williamson discloses wherein: the accessory mount comprises an upright support engaging portion (46), and a spa accessory (52) 10extending forwardly of the upright support engaging portion.  
Regarding claim 15,  the spa accessory mounting assembly of claim 9, Williamson discloses wherein: the accessory mount engaging portion (46, figure 1) comprises first and second laterally spaced apart C- channels (dividing collar 46 with a middle portion connecting two spaced C-clamp portions, figure 1) that receive the upright support (28) as the accessory mount slides vertically along the upright support.  
Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godbersen (US Patent no. 7461417).  Godbersen discloses a spa accessory mounting assembly comprising: an upper frame anchor (24) securable to an upper internal frame of a spa (12); a lower anchor (27 and 27a) having a horizontal foot (27) positionable under a spa;  20a bridging sleeve (tubular sleeve 21, figure 3a) sized and shaped to mount .  
Regarding claim 18, the spa accessory mounting assembly of claim 17, Godbersen discloses wherein the bridging sleeve (21) defines a vertical slot (the hollow of tube 21) sized to receive the clamping collar (24a, figure 5, and 27a, figure 7) of both the upper frame anchor (24) and 5lower anchor (27a) when the upper frame anchor is spaced vertically above the lower anchor.  
Regarding claim 19, the spa accessory mounting assembly of claim 17, Godbersen discloses wherein each of the upper frame anchor (24) and lower anchor (27, 27a) has a spa-facing rear side (the interior portion of the collars 24a and 27a facing the spa) and an outward-facing front side (portion of the collars 24a, 27a outward facing), and the bridging sleeve (21) engages at least the spa-facing rear sides of the upper frame anchor 10and lower anchor when overlying the upper frame anchor and lower anchor.  
Regarding clam 20, the spa accessory mounting assembly of claim 17, Godbersen discloses wherein when the bridging sleeve (21) is overlying (figure 1, sleeve 21 overlies 24e and 24d, figures 5 and 5a in the mounted position and 21 overlies 27a, 27, figure 7) the upper frame anchor (24) and lower anchor (27 and 27a), the bridging sleeve is substantially constrained to vertical movement.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited art of record further demonstrate stands and/or accessory holders of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



khc